STROOCK & STROOCK & LAVAN LLP NEW YORK, NEW YORK 10038 May 19, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention:Deborah O'Neal-Johnson Re: The Lazard Funds, Inc. File Numbers: 33-40682; 811-06312 Ladies and Gentlemen: On behalf of The Lazard Funds, Inc. (the "Fund"), on or about May 28, 2015 we plan to file with the Securities and Exchange Commission (the "Commission") under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 108 (the "Amendment") to the Fund's Registration Statement on Form N-1A (the "Registration Statement").The Amendment relates to Post-Effective Amendment No. 105 ("Amendment No. 105") to the Registration Statement, filed on March 30, 2015, which was filed in order to revise the investment strategies of Lazard Emerging Markets Equity Blend Portfolio (the "Portfolio"). The Amendment will respond to comments of the staff (the "Staff") of the Commission on Amendment No. 105 that were provided to the undersigned by Deborah O'Neal-Johnson of the Staff via telephone on May 14, 2015.The prospectus and statement of additional information included in the Amendment will be marked to indicate changes from the versions filed as part of Amendment No. 105. For the convenience of the Staff, and for completeness purposes, the Staff's comments have been restated below in their entirety, and the response is set out immediately following each comment.We have considered comments made by the Staff with respect to one section of the Registration Statement as applicable to similar disclosure elsewhere in the Registration Statement.Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. Summary Section—Fees and Expenses 1.
